(stating that prejudice in appellate counsel context requires showing
                omitted issue would have had reasonable probability of success on appeal);
                Warden v. Lyons, 100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984) (adopting
                the test in Strickland).   Both deficiency and prejudice must be shown,
                Strickland, 466 U.S. at 697, and the petitioner must demonstrate the
                underlying facts by a preponderance of the evidence, Means v. State, 120
                Nev. 1001, 1012, 103 P.3d 25, 33 (2004). Here, the district court held an
                evidentiary hearing, and we give deference to the district court's factual
                findings if they are supported by substantial evidence and not clearly
                erroneous but review the court's application of the law to those facts de
                novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                            First, Collins contends that counsel was ineffective for failing
                to challenge in a pretrial motion or on appeal that no evidence
                corroborated the accomplice testimony admitted at trial and therefore his
                convictions cannot stand. Sheriff Kerry Lee testified that in April 2007,
                his office conducted an investigation into narcotic trafficking and sales
                involving Collins and Kevin Valerio. The investigation culminated in the
                issuance of a warrant to search Valerio's home for methamphetamine-
                related items, specifically a large metal toolbox and keys to unlock the
                padlock Sheriff Lee was told secured the toolbox. The search of Valerio's
                house yielded a large metal toolbox, which contained methamphetamine
                and drug paraphernalia. A key that unlocked the padlock on the toolbox
                was found during a search of Collins' house. Other than the key, the bulk
                of the evidence against Collins rested with the testimony of Valerio and
                Kenneth Bowen.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                             The evidence necessary to corroborate accomplice testimony
                need not, by itself, be sufficient to establish guilt. Ramirez-Garza v. State,
                108 Nev. 376, 379, 832 P.2d 392, 393 (1992). "If the evidence, independent
                of the accomplice testimony, tends to connect the accused with the
                commission of the offense, then the corroboration requirement contained
                in NRS 175.291 is satisfied."      Id.; Heglemeier v. State, 111 Nev. 1244,
                1251-52, 903 P.2d 799, 803-04 (1995); see also Austin v. State, 87 Nev. 578,
                585, 491 P.2d 724, 728 (1971) (observing that in determining if sufficient
                evidence corroborates accomplice's testimony, that testimony must be
                eliminated and remaining evidence examined to ascertain if there is
                inculpatory evidence tending to connect defendant to offense). The district
                court concluded that the State produced sufficient independent
                corroborative evidence by showing that Collins possessed the only key
                located that could open the padlock securing the toolbox, which contained
                approximately 21 grams of methamphetamine and his incriminating
                statement to law enforcement that if any drugs were found in Valerio's
                house, they did not belong to him. Considering Collins' arguments, the
                trial testimony, and the district court's factual findings, we conclude that
                the district court did not err by denying this claim. 2



                      2 Collins'
                              conviction for child neglect and endangerment was not
                predicated on accomplice testimony, as Valerio and Bowen were not
                accomplices in that offense. Therefore, the district court did not err by
                denying his claim of ineffective assistance of counsel related to that
                charge.




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                               Second, Collins argues that counsel was ineffective for not
                   challenging the voluntariness of his consent to a search of his house. The
                   district court concluded that the search was conducted pursuant to a
                   condition of Collins' probation and was consensual, see Seim v. State, 95
                   Nev. 89, 94, 590 P.2d 1152, 1155 (1979), and thus counsel was not
                   ineffective for failing to challenge the search at trial or on appeal. The
                   district court's finding is supported by substantial evidence, and we
                   conclude that it did not error by denying this claim.
                               Third, Collins argues that counsel was ineffective for not
                   challenging inadmissible prior bad act evidence. In responding to a direct
                   examination question regarding the length of the investigation of Collins'
                   crimes, Sheriff Lee responded that his office had "been watching Mr.
                   Collins for a number of years, and particularly in the last months we were
                   watching—." At the evidentiary hearing, counsel acknowledged that the
                   comment could imply prior misconduct, but he elected not to object to it to
                   avoid attracting the jury's attention to it. The district court found that
                   counsel made a strategic decision by not objecting and therefore Collins
                   failed to prove ineffective assistance, see Doleman v. State, 112 Nev. 843,
                   848, 921 P.2d 278, 280-81 (1996) (observing that counsel's strategic or
                   tactical decisions will be "virtually unchallengeable absent extraordinary
                   circumstances" (quoting Howard v. State, 106 Nev. 713, 722, 800 P.2d
                   175, 180 (1990))), abrogation on other grounds recognized in Harte v. State,
                   116 Nev. 1054, 1072 n.6, 13 P.3d 420, 432 n.6 (2000)), or, even assuming
                   counsel should have objected, he failed to show prejudice. The district
                   court further determined that counsel was not ineffective for not raising



   SUPREME COURT
            OF
         NEVADA
                                                         4
  (0) 1947A


AMiti1/4(MV19(                        UMW                    Fd              13111   itiaNIEVIEliffiligifi
                this claim on appeal. We conclude that the district court did not err in
                this regard.
                               Fourth, Collins argues that counsel was ineffective for not
                challenging comments by the prosecutor that disparaged counsel and
                expressed the prosecutor's personal opinion as to his guilt. In particular,
                during closing and rebuttal argument, the prosecutor compared counsel to
                an illusionist and argued that counsel was disingenuous by "talk[ing]
                about all the things [the prosecution doesn't] have." The district court
                determined that while the comments were improper, see Rose v. State, 123
                Nev. 194, 211, 163 P.3d 408, 419 (2007) (concluding that "referring to the
                defense as 'smoke screens' is improper"); Emerson v. State, 98 Nev. 158,
                164, 643 P.2d 1212, 1215 (1982) ("A prosecutor does not appropriately offer
                his personal opinion as to the guilt or the character of the accused."), and
                counsel should have objected, Collins failed to demonstrate prejudice at
                trial and on appeal. We conclude that the district court did not err in this
                regard.
                               Fifth, Collins argues that counsel was ineffective for failing to
                file a number of pretrial motions, conduct reliable pretrial investigation,
                and present a defense. These claims appear in Collins' proper person post-
                conviction motion and are little more than bare and vague allegations of
                ineffective assistance of counsel. Therefore, we conclude that the district
                court did not err by denying them.
                               Sixth, Collins contends that cumulative error requires reversal
                of his convictions. To the extent Collins argues that cumulative trial error
                warrants relief, his claim is procedurally barred as it should have been
                raised on appeal. NRS 34.810(1)(b)(2). To the extent he argues that the

SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A
                 cumulative effect of counsel's deficiencies warrants relief, he demonstrated
                 deficient performance in one instance, and consequently there are no
                 deficiencies to cumulate. Therefore we conclude that the district court did
                 not err by denying this claim.
                             Having considered Collins' claims and concluded that no relief
                 is warranted, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                                                       ,J.




                 cc: Hon. Gary Fairman, District Judge
                      Christopher R. Oram
                      Attorney General/Carson City
                      Lincoln County District Attorney
                      Lincoln County Clerk


                       3 Collinsargues that counsel was ineffective for not filing a petition
                 for rehearing of this court's order denying his direct appeal because this
                 court overlooked a jury instruction claim. In pleadings filed below, Collins
                 conceded that this court did not overlook the matter. Therefore, we
                 conclude that the district court did not err by denying this claim.




 SUPREME COURT
        OF
     NEVADA
                                                               6
(0) 1947A

kININVMEM                                         aiZ2R:itiMMASEEMBE           Mirk7261MiiiRMM